Citation Nr: 0424059	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Propriety of the rating reduction for service-connected 
ureterolithiasis (bladder stones) from 10 percent to a 
noncompensable rating.


REPRESENTATION

Appellant represented by:	James J. Stuczynski, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1981 to July 
1985 and from May 1986 to December 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an June 2001 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, reduced the 10 percent 
rating for ureterolithiasis to a noncompensable evaluation.


FINDINGS OF FACT

1.  A February 2000 rating decision, increased the disability 
rating for ureterolithiasis to 10 percent, effective April 
30, 1997.

2.  A June 2001 rating decision, decreased the disability 
rating for ureterolithiasis, and assigned a noncompensable 
rating, effective August 21, 2000.

3.  An August 2002 rating decision, confirmed and continued 
the previous noncompensable rating for service-connected 
ureterolithiasis.

4.  The reduction was based largely on a VA examination 
report which showed improvements in ureterolithiasis 
functioning. 


CONCLUSION OF LAW

The reduction of the veteran's 10 percent disability rating 
to a noncompensable rating for service-connected 
ureterolithiasis was proper and accomplished in compliance 
with applicable laws and regulations; restoration of the 10 
percent schedular evaluation is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5112, (West 2002); 38 C.F.R. §§ 
3.105(e), 4.115b, Diagnostic Code 7515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  
In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, 18 
Vet.App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  For 
the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
January 2003 Statement of the Case and February 2001 and July 
2002 correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  VA VAOPGCPREC No. 7-2004 (2004). 

In particular, the Board notes evidence development letters 
dated in February 2001 and June 2002, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

An April 1997 VA intravenous urogram was negative for renal 
calculi.  The bladder was normal.  Prostatic calcification 
was noted.

During a July 1997 VA examination, the veteran complained of 
a restricted urine stream, discomfort and a history of stone 
orifice of the right kidney.  Evaluation was negative for 
frequency of urination, presence or absence of pyuria and 
incontinence requiring pads or appliance.  When evaluating 
pain or tenesmus, the examiner noted that the pelvic and 
rectal area were extremely tender.  The diagnosis was 
prostatic calculus.  

A rating action  in August 1997 awarded service connection 
for ureterolithiasis.

In September 1999, the veteran underwent a VA genitourinary 
examination.  The veteran gave a history of right flank pain 
in 1995 which traveled to his groin and was unbearable in 
nature.  X-rays confirmed that he had kidney stones which he 
eventually passed.  His present complaints consisted of 
intermittent right flank pain, which he rated as a 4 or 5 out 
of 10.  He also complained of intermittent lethargy, weakness 
and some anorexia.  He experienced urinary frequency on a 
daily basis and had hesitancy for a minute or two prior to 
starting his stream and he did not have to catheterize 
himself.  On physical examination, his abdomen was tender in 
the right flank area down to the groin, his genitourinary 
system was intact, and hemorrhoids were present externally.  
The diagnostic assessment showed that the veteran had 
prostatic calculi and hemorrhoids.  

VA outpatient treatment records dated October 1999 to 
November 2000 reveal consistent urological treatment.  In a 
treatment note dated October 1999, the veteran presented with 
complaints of discomfort and urgency when voiding.  Objective 
findings noted that a 1997 intravenous pyelogram (IVP) was 
negative for any renal calculi but it did show prostatic 
calcifications and normal renal and ureteral tracts, with a 
normal bladder outline.  A recent bladder ultrasound showed a 
small bladder with a 42 cubic centimeter (cc) volume and a 
urinalysis was negative for any bacterial growth.  The 
diagnoses were contracted bladder, prostatic calcifications 
and history of renal calculi.  A December 1999 treatment note 
showed that the veteran demonstrated calcifications in the 
prostate but there were no findings of renal calcification or 
unusual findings from a bladder ultrasound.  In June 2000, he 
had a cystogram, which revealed possible bladder instability 
and sphincter dyssynergy.

An October 2000 pelvic echogram revealed that bladder 
distention was limited.  The urine appeared normal with 
regard to echogenicity.  The prostate was enlarged.

At an October 2000 VA genitourinary examination, the veteran 
noted nocturia four times per night and reported a weak 
stream in the morning.  He experienced incontinence and had 
leakage about 90 percent of the time.  The diagnostic 
impression showed a history of urinary bladder stones.  A 
pelvic echogram was performed in October 2000 and it revealed 
limited bladder distention and an enlarged prostate.

During a May 2001 VA genitourinary examination, physical 
examination of the veteran was satisfactory.  The abdomen was 
soft and nontender, no organomegaly, or CVA tenderness was 
noted.  The genitalia were unremarkable and the rectal 
examination showed 2+ prostate which was extremely tender 
secondary to prostatic calculosis.  He had nocturia five 
times per night and did not use any absorbent materials.  The 
diagnostic assessment was status post urolithiasis, by 
history, prostatic calculosis, irritative bladder symptoms 
secondary to prostatic calculosis.  The examiner opined that 
the veteran's bladder problems were secondary to stones in 
the prostate and not to any spinal disorder.  In May 2001, a 
VA IVP was performed and it revealed no evidence of 
significant obstruction, but there was question of some 
modest prostatic enlargement.  The ureters were visualized 
and exhibited a normal flow through the bladder.

A rating action in June 2001 reduced the 10 percent rating 
for ureterolithiasis to a noncompensable rating.  

In October 2001, the veteran presented at the VA medical 
center with complaints of delayed urination, difficulty 
starting a stream and continued problems with frequency, 
urgency and nocturia.  He felt the medication he was 
prescribed allowed him to be able to function with less of an 
urgency problem and he was able to remain continent but had 
dribbling with a full bladder.  He underwent 
cystourethroscopy and the postoperative diagnosis was 
irritative bladder symptoms.  

In a statement from the veteran, received by the RO in May 
2002, he indicated that the cystourethroscopy which was 
performed in October 2001, justified a restoration of his 
disability to 10 percent.

In October 2002, the veteran submitted a notice of 
disagreement in which he indicated that his bladder problem 
had worsened.   

A VA outpatient treatment note dated January 2003, reflected 
follow-up treatment of the veteran's medical disorders.  He 
reported that he was leaking urine and was told that he had a 
small bladder.  The pertinent diagnosis was pollakiuria 
(incontinence of urine).

Analysis

The veteran contends that the disability rating for 
ureterolithiasis should not have been reduced.

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  This provision specifically states that 
where reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
section requires notification of the proposed reduction in 
rating, a statement of the facts and reasons for such 
reduction, an opportunity to submit evidence against a 
proposed reduction, and an opportunity for a predetermination 
hearing.  See 38 C.F.R. § 3.105(e).  At the same time, the RO 
must be mindful of 38 C.F.R. § 4.13 (2003), which provides 
that when any change in evaluation is considered, the RO 
should assure itself that there has been an actual change in 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination.   Brown v. Brown, 5 
Vet. App. 413, 420-21 (1993).  In the present case, the 
rating action of June 2001 and accompanying cover letter met 
the procedural requirements of 38 C.F.R. § 3.105(e).  In 
response, the veteran submitted additional evidence including 
statements and VA medical reports, which provides further 
support that the veteran received the information required by 
38 C.F.R. § 3.105(e).  The Board also notes that the present 
reduction in evaluation for the veteran's disability did not 
decrease his monthly benefit rate.

The Board observes that since the veteran's 10 percent rating 
for ureterolithiasis, had not been in effect for at least 
five years, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not for application.  See 38 C.F.R. § 3.344(c) (2003).

Having determined that the procedural requirements for 
reduction were met, the 
Board turns its attention to whether there was a factual 
basis for the reduction.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In every instance whether the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's service-connected ureterolithiasis was assigned 
a noncompensable rating under Diagnostic Code 7515, bladder 
calculus (with symptoms interfering with function).  Under 
this Code, service-connected symptoms are rated as symptoms 
of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7515.   

Voiding dysfunction is rated as follows; continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent rating; the need to wear 
absorbent materials which must be changed two to four times 
per day warrants a 40 percent rating; and the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  38 C.F.R. § 4.115a (2003).

The record is devoid of any evidence that the veteran has had 
any significant urine leakage which requires him to wear 
absorbent materials.  In view of the foregoing, the Board 
finds that the reduction of disability compensation was 
proper.

In the veteran's substantive appeal, dated March 2003, he 
specifically requested a hearing.  The Board notes that the 
veteran failed to report for his scheduled travel Board 
hearing in June 2004.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  He has not provided good cause for his failure to 
report.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a 
veteran desires help with his claims, he must cooperate with 
VA's efforts to assist him, to include reporting for 
hearings.  Id.  

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that a 
preponderance of the evidence supports the reduction of the 
rating for the veteran's service-connected ureterolithiasis 
from 10 percent to a noncompensable rating.  As such, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).
 
ORDER

The reduction of the disability rating for ureterolithiasis, 
effective August 21, 2000, is proper and restoration of a 10 
percent rating is not warranted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



